Case 1:19-cv-08046-VM
  Case 1:19-cv-08046-VMDocument 29-1
                         Document 38 Filed
                                     Filed 05/29/20
                                           08/07/20 Page
                                                    Page 53
                                                         1 ofof456
Case 1:19-cv-08046-VM
  Case 1:19-cv-08046-VMDocument 29-1
                         Document 38 Filed
                                     Filed 05/29/20
                                           08/07/20 Page
                                                    Page 54
                                                         2 ofof456
Case 1:19-cv-08046-VM
  Case 1:19-cv-08046-VMDocument 29-1
                         Document 38 Filed
                                     Filed 05/29/20
                                           08/07/20 Page
                                                    Page 55
                                                         3 ofof456
Case 1:19-cv-08046-VM
  Case 1:19-cv-08046-VMDocument 29-1
                         Document 38 Filed
                                     Filed 05/29/20
                                           08/07/20 Page
                                                    Page 56
                                                         4 ofof456




                                                              res judicata
